Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest prior art fails to teach the overall combination as claimed (see e.g. US Patent No.: 7850023; WO Pub No.: 2015161875  and GB 2446368 A)
The prior art demonstrates a  tray of the including the mounting base comprising: a flat right-angular bottom, defined by the front and the rear walls located perpendicular to its upper surface, and legs located on the lower surface of the bottom near the rear wall of the mounting base, removable vertical side walls, the left and the right edges of the tray mounting base are equipped with fixation elements for side walls installing on the mounting base and for horizontally fastening together at least two adjacent tray mounting bases to form a horizontal modular structure, and the legs of the tray and the upper part of the rear wall of the mounting base with triangular projections are fitted with elements of mutual fixation to each other to form a vertical modular structure.
The prior art does not demonstrate wherein in combination, the legs are made in the form of hollow parallelepipeds, the lower part of the legs is cut off at an acute angle defining the inclination of the mounting base to the long axes of the parallelepipeds, the upper part of the rear wall of the base is fitted with two triangular projections, the distance between which coincides with the distance between the inner surfaces of the cavities of the legs, the rear sides of the triangular projections are parallel to the axes of the legs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.